 

Exhibit 10(viii)

 

Settlement Agreement & Release

 

This Settlement Agreement & Release ("Agreement"), dated this 9th day of
November, 2020 is by and between Electromedical Technologies, Inc. a Delaware
Corporation having a principal place of business at 16561 N 92nd Street Ste.
101, Scottsdale AZ 85260 ("EMED"), and Iakovos Tsakalidis ("TSAKALIDIS"). Both
EMED and TSAKALIDIS may be collectively referred to as the “Parties.”

 

RECITALS:

 

Whereas, TSAKALIDIS historically provided financing to EMED in order to aid EMED
in its operations. As security for TSAKALIDIS’ loans to EMED, EMED agreed to
issue TSAKALIDIS 87,849 registered common shares. The shares were issued and
were registered in EMED’s Form S-1 Registration Statement made effective by the
Securities and Exchange Commission on August 6, 2020.

 

WHEREAS, As of the date hereof, EMED is in arrears in its payment obligations to
TSAKALIDIS in the amount of $36,413.

 

WHEREAS, EMED and TSAKALIDIS have held good faith communications concerning
amounts due through NOVEMBER 9, 2020, and have come to an agreement whereby EMED
will pay TSAKALIDIS $36,413 on November 9, 2020, and TSAKALIDIS agrees to cancel
and return to EMED’s treasury the 87,849 shares of registered common stock
issued to TSAKALIDIS as security for his loans to EMED.

 

NOW THEREFORE, in consideration for the mutual promises and covenants contained
herein, the sufficiency of which is hereby acknowledged, EMED and TSAKALIDIS
hereto agree as follows:

 

Section 1.Incorporation of the RECITALS clauses.

 

1.1.         EMED and TSAKALIDIS acknowledge that all of the representations set
forth in the RECITALS clauses of this Agreement are incorporated herein by
reference and made a material part of this Agreement with the same force and
effect as if more fully set forth here at. EMED and TSAKALIDIS agree to waive
any rule of contract construction or legal presumption that would prohibit any
court of competent jurisdiction from construing or enforcing this Agreement
based upon the contents of the RECITALS above.

 



Page 1 of 3

 

 

Section 2.Settlement Payment, Document Delivery; Release of All Claims.

 

2.1.         Settlement Payment. Upon execution of this Agreement, by 5:00 PM on
November 9, 2020, EMED shall pay TSAKALIDIS $36,413. Upon payment, and by
operation of this Agreement, TSAKALIDIS cancels and returns to EMED’s treasury
the 87,869 shares of common stock registered in his name in EMED’s Form S-1
registration statement.

 

2.2.         Release of All Claims. Except as provided for herein, and in
further consideration of the mutual covenants hereto, TSAKALIDIS agrees on
behalf of him, and his respective successors, assigns, to irrevocably and
unconditionally remises, releases, acquits, satisfies and forever discharges
EMED, specifically including its agents, directors, officers, affiliates,
employees representatives, insurance carriers, attorneys, divisions and
subsidiaries, (and all agents, directors, officers, employees, representatives,
insurance carriers, and attorneys of such divisions and subsidiaries), and their
predecessors, successors, administrators and assigns, and all persons acting by,
through, under, or in concert with any of them (collectively "Releases"), of and
from any and all claims, actions, causes of action, suits, debts, charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, and expenses (including attorney fees and costs actually
incurred), of any nature whatsoever, known or unknown, in law or equity, arising
out of the facts contained in the RECITALS.

 

2.3.         Except as for any specific rights created by virtue of this
Agreement, TSAKALIDIS promises not to institute any future suits or proceedings
at law or in equity or any arbitration or administrative proceedings against
EMED on account of any claim or cause of action arising specifically out of the
facts in the RECITALS herein.

 

2.4.         This is intended as a full and complete release and discharge of
any or all claims that TSAKALIDIS may or might have or had against each other
regarding the facts in the RECITALS, and TSAKALIDIS does so in full and final
settlement, release and discharge of any and all such claims and the Parties
intend to and does forever hereby release and discharge the each other of and
from any and all liability of any nature whatsoever for all damages to each
other, specifically including, but not limited to, all past, present and future
rights to recover for sums of money compromised in this Agreement on account of
said events alleged in the RECITALS, as well as for all consequences, effects
and results thereto and resulting damages to each other, whether the same or any
circumstances pertaining thereto are now known or unknown to TSAKALIDIS or
anyone else, expected or unexpected by TSAKALIDIS or anyone else, or have
already appeared or developed or may now be latent or may in the future appear
or develop or become known to TSAKALIDIS or anyone else.

 

2.7          This Agreement constitutes a compromise, settlement, and release of
disputed claims and is being entered into solely to avoid the burden,
inconvenience, and expense of litigating those claims. This Agreement is not to
be and shall never be construed or deemed an admission or concession by any of
the Parties hereto of liability or culpability at any time for any purpose
concerning any claim being compromised, settled, and released, or any other
matter.

 

Section 3.Miscellaneous Provisions.

 

3.1.         Notices. All notices, offers of other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) if delivered personally; or (ii)
upon receipt by facsimile transmission (with written confirmation of receipt) or
confirmed electronic mail; or (iii) after the expiration of the second business
day following deposit with documented overnight delivery service; or (iv) five
business days of transmission by regular mail. All notices given or made
pursuant hereto shall be so given or made to the parties at the following
addresses:

 

If to EMED: Electromedical Technologies, Inc.   Attention: Mr. Matthew Wolfson  
16561 N. 92nd Street, Ste. 101   Scottsdale, AZ 85260   Telephone: 602-790-8034
  Email: ceo@electromedtech.com     If to TSAKALIDIS: Iakovos Tsakalidis   6940
E Doubletree Ranch Rd   Paradise Valley, AZ, 85253   Cell: 480 277 9679

 

The address of any party hereto may be changed by a notice in writing given in
accordance with the provisions hereof.

 

3.2.         Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.

 

3.3.         Binding on Affiliated Third Parties. This Agreement shall inure to
the benefit of and shall be binding upon EMED and TSAKALIDIS and their
respective agents, representatives, executors, administrators, trustees,
personal representatives, partners, directors, officers, shareholders, agents,
attorneys, insurers, employees, representatives, predecessors, successors, heirs
and assigns.

 

3.4.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona without regard to principles of
conﬂict of laws. Any controversy or claim arising out of or relating to this
Settlement Agreement or the Breach thereof, shall be settled by arbitration
administered by the American Arbitration Association under its commercial
Arbitration Rules and judgment on the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. The Arbitration shall be
conducted in Scottsdale, AZ.

 

3.5.         Counterparts. This Agreement may be executed in multiple
counterparts, all of which shall be deemed originals, and with the same effect
as if all Parties had signed the same document. All of such counterparts shall
be construed together with and shall constitute one Agreement, but in making
proof, it shall only be necessary to produce one such counterpart. A facsimile
transmission shall be as valid and enforceable as an original.

 



Page 2 of 3

 

 

3.6.         Entire Understanding. This Agreement is the entire, final, and
complete agreement of the Parties relating to the subject of this Agreement, and
supersedes and replaces all prior or existing written and oral agreements
between the Parties or their representatives relating thereto.

 

3.7.         Further Assurances. The parties agree to execute and deliver to
each other such other documents, and to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement.

 

3.8.         Amendments. This Agreement shall not be amended or otherwise
modified unless in writing signed by all of the parties hereto.

 

3.9.         Acknowledgment. EMED and TSAKALIDIS acknowledges (i) They have read
this Agreement and have consulted with their respective attorneys concerning its
contents and legal consequences and have requested any change in language
necessary or desirable to effectuate their intent and expectations so that the
rule of construction of contracts construing ambiguities against the drafting
party shall be inapplicable; (ii) They have taken all corporate actions and
obtained all corporate authorizations, consents and approvals as are conditions
precedent to their authority to execute this Agreement, and thus warrant that
they are fully authorized to bind the Party for which they execute this
Agreement; and, (iii) There has been and will be no assignment or other transfer
of any claim released herein, or any part thereof, and each Party agrees to
defend, indemnify and hold harmless the other party from any claims,
obligations, or other liabilities, including specifically attorney’s fees and
costs incurred, which result from the assertion by any third party of a right to
any claim which is released by this Agreement. The foregoing warranties and
representations shall survive the execution and delivery of this Agreement.

 

3.10.       Assignment. This Agreement shall be binding upon and inure to the
benefit of each party hereto or to such party's heirs, executors,
administrators, successors and assigns and nothing in this Agreement, express or
implied, is intended to confer upon any other person any rights or remedies of
any nature whatsoever under or by reason of this Agreement.

 

3.11.       Confidentiality. Each of the parties represents and agrees that it
will keep the terms, provisions and amounts in this Agreement confidential and
that it will not, without the consent of the other Party, disclose, divulge or
furnish such confidential information to any person other than their immediate
families, their attorney and accountant (all of whom will be informed of and
bound by this confidentiality provision) except as required by law or, if
necessary, to any applicable taxing authorities.

 

IN WITNESS WHEREOF, the parties have signed this agreement upon the date first
written above.

 

ELECTROMEDICAL TECHNOLOGIES, INC.

 

 



By:                                          Name: MATTHEW WOLFSON   Title: CEO,
CFO               Iakovos TSAKALIDIS               By:    

 





Page 3 of 3

 